PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BRAR et al.
Application No. 17/015,559
Filed: 9 Sep 2020
Atty. Dkt. No.: 3030P4406

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.78(b), filed September 9, 2020, to restore the right of priority to prior-filed provisional applications.

The petition is GRANTED.

This pending application was filed more than twelve months after the filing date of the prior provisional application(s), for which benefit is now sought.  However, since this pending application was filed within two months of the expiration of the prior provisional application(s), this is an appropriate petition under the provisions of 37 CFR 1.78(b).

A petition under 37 CFR 1.78(b) to restore the right of priority to a prior provisional application requires:

(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR 1.78(a)(3) of the prior-filed provisional application, which must be filed in an Application Data Sheet, unless previously submitted;
(2)  	the petition fee set forth in § 1.17(m); and
(3) 	a statement that the delay in filing the nonprovisional application or international application designating the United States of America within the twelve- month period set forth in  37 CFR 1.78(a)(1) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional).

On September 9, 2020, an ADS was received that properly identifies the provisional application for which priority is claimed. Receipt of the required petition fee is acknowledged. Lastly, petitioner has provided an adequate statement of unintentional delay. 

All of the above requirements having been satisfied, the right of priority under 35 U.S.C. § 119(e), is restored and the claim for priority is accepted as being unintentionally delayed.
	
Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(b) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See, MPEP 211.05.

A Filing Receipt, which includes the priority claim to the prior-filed application, was issued September 21, 2020.

This application is being referred to the Office of Patent Application Processing for further processing. The priority claim under 35 U.S.C. § 119(e) will be examined in due course.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions